        Case 3:14-cr-00306-WHA Document 905 Filed 11/08/19 Page 1 of 2


 1   MONDER KHOURY (State Bar No. 312949)
     DAVIS WRIGHT TREMAINE LLP
 2   505 Montgomery Street, Suite 800
     San Francisco, California 94111
 3   Telephone     (415) 276-6500
     Facsimile     (415) 276-6599
 4   Email:        harveyschochet@dwt.com
 5   Attorneys for Judgment Creditors
     THE DEGAS SCULPTURE PROJECT LTD. &
 6   MODERNISM FINE ARTS INC.
 7

 8                                UNITED STATES DISTRICT COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                        Case No. CR 14-0306 WHA
12                            Plaintiff,              [PROPOSED] ORDER RE RETURN OF
                                                      ARTWORKS
13          vs.
14   LUKE BRUGNARA,
15                            Defendant.
16
                                                      Case No. 4:19-mc-80250-KAW
17   THE DEGAS SCULPTURE PROJECT LTD.
     and MODERNISM FINE ARTS INC.,
18
                              Plaintiffs,
19
            vs.
20
     ROSE RAMEY LONG, individually and d/b/a/
21   ROSE LONG FINE ART a/k/a/ RRL FINE ART
     a/k/a/ ROSE RAMEY LITTLEJOHN,
22
                              Defendants.
23

24          On November 7, 2019, the Court received a letter dated November 7, 2019 from Monder

25   Khoury of Davis Wright Tremaine, LLP (the “Letter”), counsel for The Degas Sculpture Project

26   Ltd (“DSP”) and Modernism Fine Arts, Inc. (“Modernism”). The Letter and its attached exhibits,

27   along with the supporting Declaration of Harvey S. Schochet (“Declaration”), detail that DSP and

28   Modernism obtained a judgment in 2018 against Rose Long following a jury trial in the Southern


                                            1
                         [PROPOSED] ORDER RE RETURN OF ARTWORKS
         Case 3:14-cr-00306-WHA Document 905 Filed 11/08/19 Page 2 of 2


 1   District of New York, Case No. 14 Civ 4304 (ALC) (the “Judgment”). The Judgment was
 2   subsequently registered in the Northern District of California on October 7, 2019 under Case No.
 3   4:19-mc-80250-KAW, and a Writ of Execution was issued on October 17, 2019, confirming that
 4   Ms. Long owes $556,812.16 to DSP and Modernism under the Judgment, with daily interest
 5   accruing.
 6          On October 26, 2015, following Mr. Brugnara’s conviction in this matter, this Court
 7   ordered that the George Luks Painting, introduced as trial Exhibit 3A, be returned to its owner,
 8   Rose Long, and that the remaining three works of art1 be returned to Walter Maibaum. Dkt. No.
 9   793. The Court stayed this order until all appeals in this case were final. Id.
10          On May 29, 2019, believing all appeals were final, this Court entered an order directing all
11   four works of art introduced as trial exhibits be returned to Mr. Maibaum. Dkt. No. 879. By
12   order dated July 22, 2019, the Court stayed the May 29, 2019 order pending exhaustion of all of
13   Mr. Brugnara’s appeal rights. The Court has been advised that the United States Attorney’s
14   Office believes that Mr. Brugnara has in fact exhausted all of his appeal rights and that his
15   conviction is now final.
16          Upon reviewing the Letter, the Declaration, the Judgment, and the related Writ of
17   Execution, the Court hereby orders the FBI to return all four works of art – specifically, the
18   George Luks painting, introduced as Exhibit 3A; the Joan Miró drawing, introduced as Exhibit
19   4A; one of the framed paintings attributed to de Kooning, introduced as Exhibit 1A; and one of
20   the matted paintings attributed to de Kooning, introduced as Exhibit 2A – to Mr. Maibaum or his
21   designated representatives, on behalf of DSP and Modernism.
22          This order supersedes all previous orders related to the return of the four exhibits,
23   including the orders dated October 26, 2015, May 29, 2019, and July 22, 2019.
24          IT IS SO ORDERED.
                      8 2019
     Dated: November ___,
25
                                                            HONORABLE WILLIAM ALSUP
26                                                         UNITED STATES DISTRICT JUDGE

27
     1
       The Joan Miró drawing, introduced as Exhibit 4A; one of the framed paintings attributed to de
28   Kooning, introduced as Exhibit 1A; and one of the matted paintings attributed to de Kooning,
     introduced as Exhibit 2A.

                                             2
                          [PROPOSED] ORDER RE RETURN OF ARTWORKS
